United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3274
                         ___________________________

                                   Elsie M. Mayard

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

          Anthony Tallarico; Carlos Wong; Chad Slagter; City of St. Paul

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                              Submitted: July 17, 2013
                                Filed: July 19, 2013
                                   [Unpublished]
                                   ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.

                                    ____________

PER CURIAM.

     Elsie M. Mayard appeals following the district court’s1 adverse entry of
judgment on a jury verdict in her 42 U.S.C. § 1983 action, and the court’s subsequent

      1
        The Honorable Arthur J. Boylan, United States Magistrate Judge for the
District of Minnesota, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
denial of her motion for a new trial under Federal Rule of Civil Procedure 59. Having
reviewed the arguments raised in the Rule 59 motion, to the extent possible without
a transcript of the three-day jury trial, this court finds no clear abuse of discretion in
the district court’s denial of the Rule 59 motion. See Children’s Broadcasting Corp.
v. Walt Disney Co., 357 F.3d 860, 866-67 (8th Cir. 2004); Schmid v. United Bhd. of
Carpenters and Joiners of Am., 827 F.2d 384, 385-86 (8th Cir. 1987) (per curiam).2
And having carefully reviewed the arguments for reversal raised in Mayard’s brief,
this court finds no other reversible error in these proceedings.

      This court affirms. See 8th Cir. R. 47B.
                       ______________________________




      2
        In her brief, Mayard mentions or alludes to certain other claims, but she
stipulated to the dismissal of those claims before trial, so they will not be considered.

                                           -2-